In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1254V
                                   Filed: November 15, 2016
                                          Unpublished

****************************
STACEY SPOSSEY,                        *
                                       *
                   Petitioner,         *
                                       *      Damages Decision Based on Proffer;
       v.                              *      Influenza (“flu”) Vaccine; Shoulder Injury
                                       *      Related to Vaccine Administration
SECRETARY OF HEALTH                    *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                    *      (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
Michael G. McLaren, Black McLaren, et al., PC, Memphis, TN, for petitioner.
Jennifer L. Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

        On October 26, 2015, Stacey Spossey, (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleged that she
received an influenza (“flu”) vaccine on October 17, 2014, and subsequently suffered an
injury to her left shoulder as a result. The case was assigned to the Special Processing
Unit (“SPU”) of the Office of Special Masters.

        On January 15, 2016, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation for a shoulder injury related to vaccine administration
(“SIRVA”). On November 14, 2016, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $215,000.00. Proffer
at 2. In the Proffer, respondent represented that petitioner agrees with the proffered
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $215,000.00 in the form of a check payable to
petitioner, Stacey Spossey. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


    STACEY SPOSSEY,

                  Petitioner,

    v.                                                      No. 15-1254V
                                                            Chief Special Master Dorsey
    SECRETARY OF HEALTH AND                                 ECF
    HUMAN SERVICES,

                  Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         On October 26, 2015, Stacey Spossey (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34 (“Vaccine Act” or “Act”), as amended. On January 15, 2016, respondent filed a Rule 4(c)

Report conceding that petitioner is entitled to compensation, as petitioner’s alleged left shoulder

injury is consistent with shoulder injury related to vaccine administration (“SIRVA”), no other

cause for petitioner’s condition has been identified, and petitioner has met the statutory

requirements by suffering the residual effects of her condition for more than six months. In light

of respondent’s concession, on January 15, 2016, the special master found petitioner entitled to

compensation. 1



1
  At the time the Rule 4(c) Report was filed, petitioner was still rehabilitating from surgery on her left
shoulder. See Rule 4(c) Report at 3-4. Thereafter, on April 12, 2016, petitioner underwent a second
shoulder surgery. Pet. Ex. 25 at 15. She suffered serious complications, including venous thrombosis
and two acute pulmonary embolisms, for which she now requires lifelong anti-coagulant therapy. Pet.
Ex. 25 at 11-13; Pet. Ex. 26 at 22. Petitioner had a significant history of menorrhagia that had been
managed well with hormone therapy. Said therapy had to be discontinued, however, due to these
clotting issues. See generally Pet. Ex. 7, 29, 30. As a result, petitioner’s abnormal menses became
insufferably heavy, causing her gynecologist to recommend a hysterectomy, which she underwent in
June 2016. See generally Pet. Ex. 27. While this fact pattern is unique, DICP believes that these events
are complications of petitioner’s SIRVA.
                                                     1
I.     Items of Compensation

        Based upon the evidence of record, respondent proffers that petitioner should be

awarded $215,000.00, which represents all elements of compensation to which petitioner

would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.     Form of the Award

        Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $215,000.00 in the form of a check payable to petitioner. 2

Petitioner agrees.

        Petitioner is a competent adult. Evidence of guardianship is not required in this case.


                                                  Respectfully submitted,

                                                  BENJAMIN C. MIZER
                                                  Principal Deputy Assistant Attorney General

                                                  C. SALVATORE D’ALESSIO
                                                  Acting Director
                                                  Torts Branch, Civil Division

                                                  CATHARINE E. REEVES
                                                  Acting Deputy Director
                                                  Torts Branch, Civil Division

                                                  MICHAEL P. MILMOE
                                                  Senior Trial Counsel
                                                  Torts Branch, Civil Division

                                                   s/ Jennifer L. Reynaud
                                                  JENNIFER L. REYNAUD
                                                  Trial Attorney
                                                  Torts Branch, Civil Division
                                                  U.S. Department of Justice
                                                  P.O. Box 146

2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court for
appropriate relief. In particular, respondent would oppose any award for future medical expenses,
future pain and suffering, and future lost wages.


                                                    2
                          Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Tel: (202) 305-1586

Date: November 14, 2016




                           3